Case 1:20-cr-00426-LAK Document 21 Filed 03/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee eee ee ee ee eee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA
ORDER
~ Vv. “
20 Cr. 426 (LAK)
KASEEM KIDD,
Defendant.
wee ee eee ee ee ee ee ee ee ee ee x

WHEREAS, the Court has referred to the Magistrate Judge on duty the change-of-plea
proceeding for defendant KASEEM KIDD;

WHEREAS the defendant has requested that his guilty plea be taken remotely by video
conference or by telephone conference, if video conference is not reasonably available;

WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place
remotely;

WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act, findings made by
the Judicial Conference of the United States, and the November 30, 2020 Amended Standing Order
of Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to
be taken by video teleconference, or telephone conference if video teleconferencing is not
reasonably available, subject to certain findings made by the District Judge;

WHEREAS the Court understands that the Magistrate Judge on duty shall hear the
defendant’s plea by telephone if videoconference is not reasonably available;

THE COURT HEREBY FINDS that because defendant KASEEM KIDD has consented to

proceeding remotely and for the reason set forth by defense counsel in the parties’ letter of

 

 
Case 1:20-cr-00426-LAK Document 21 Filed 03/31/21 Page 2 of 2

December 11, 2020, the plea proceeding cannot be further delayed without serious harm to the

interests of justice and may proceed remotely by telephone conference.

SO ORDERED.
Dated: New York, New York
December 42, 2020
f ly

HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK.

 
